Case: 14-11510    Date Filed: 11/05/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11510
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 9:11-cr-80106-KAM-28

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

ORESTE ROLANDO CHAVEZ,


                                                            Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                              (November 5, 2014)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert W. Stickney, appointed counsel for Oreste Rolando Chavez, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders
              Case: 14-11510    Date Filed: 11/05/2014   Page: 2 of 2


v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the defendant’s convictions and sentences are AFFIRMED.




                                         2